            Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             : CRIMINAL NO:          20cr213

               v.                                    : DATE FILED:         7/23/20

TARO PHARMACEUTICALS U.S.A., INC.                    : VIOLATIONS:
                                                       15 U.S.C. § 1 (conspiracy to
                                                     : restrain trade – 2 counts)


                                        INFORMATION

                                     COUNT ONE
                            CONSPIRACY TO RESTRAIN TRADE
                                     (15 U.S.C. § 1)

       The United States of America, acting through its attorneys, charges that, at all times

relevant to this Count:

       1.      Defendant TARO PHARMACEUTICALS U.S.A., INC. (“TARO U.S.A.”)

was a corporation organized and existing under the laws of New York, with its principal place

business in Hawthorne, New York. Defendant TARO U.S.A. was a pharmaceutical company

engaged, directly or through related entities, in the manufacturing of generic drugs, and the

marketing and sale of generic drugs in the United States.

       2.      Ara Aprahamian (“Aprahamian”), charged elsewhere, was the Vice President of

Rx Marketing from in or around March 2013 until in or around April 2014, and the Vice

President of Sales and Marketing from in or around April 2014 until at least in or around

December 2015, at TARO U.S.A. Aprahamian was responsible for overseeing generic drug

sales, pricing, and contracts at TARO U.S.A.
            Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 2 of 9




       3.      Sandoz Inc. (“Sandoz”), charged elsewhere, a corporation with its principal place

of business in New Jersey, was engaged, directly or through related entities, in the manufacturing

of generic drugs, and the marketing and sale of generic drugs in the United States.

       4.      Hector Armando Kellum (“Kellum”), charged elsewhere, was employed at

Sandoz as the Senior Director of Pricing and Contracts and, beginning in or around November

2013, Vice President of Contracting and Business Analytics. Kellum was responsible for

overseeing pricing and contracts of generic drugs for Sandoz.

       5.      Cooperating witness 1 (“CW-1”), an individual known to the United States, was

employed at Sandoz as a sales representative.

       6.      Cooperating witness 2 (“CW-2”), an individual known to the United States, was

employed at Sandoz as a pricing and contracts executive, and reported directly to Kellum.

       7.      Defendant TARO U.S.A. and Sandoz were competitors in the marketing and sale

of generic drugs in the United States.

       8.      Various entities and individuals not made defendants in this Count participated as

co-conspirators in the offense charged herein and performed acts and made statements in

furtherance thereof.

       9.      Whenever in this Count reference is made to any act, deed, or transaction of any

corporation, the allegation means that the corporation engaged in the act, deed, or transaction by

or through its officers, directors, employees, agents, or other representatives while they were

actively engaged in the management, direction, control, or transaction of its business or affairs.




                                                 2
             Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 3 of 9




                              DESCRIPTION OF THE OFFENSE

       10.      From at least as early as March 2013 and continuing until at least December 2015,

the exact dates being unknown to the United States, in the Eastern District of Pennsylvania and

elsewhere, defendant

                         TARO PHARMACEUTICALS U.S.A., INC.

and its co-conspirators, including Ara Aprahamian, Sandoz, Armando Kellum, CW-1, and CW-

2, knowingly entered into and engaged in a conspiracy to suppress and eliminate competition by

agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic

drugs sold in the United States. The conspiracy engaged in by defendant TARO U.S.A. and its

co-conspirators was a per se unlawful, and thus unreasonable, restraint of interstate trade and

commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

                                   MEANS AND METHODS

       11.      For the purpose of forming and carrying out the charged conspiracy, defendant

TARO U.S.A. and its co-conspirators did those things that they conspired to do, including,

among other things:

                (a)    discussed the allocation of and agreed to allocate customers located in the

                       United States;

                (b)    provided and received specific non-public prices paid by allocated

                       customers to the existing supplier;

                (c)    communicated about the timing of anticipated price increases;

                (d)    discussed and agreed to increase prices for generic drugs;

                (e)    provided and received specific non-public prices in connection with

                       agreed-upon price increases;



                                                  3
             Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 4 of 9




                (f)    implemented price increases in accordance with the agreement reached;

                (g)    submitted bids and offers to, and declined requests to submit bids and

                       offers from, customers in accordance with the agreement reached,

                       including at least one customer headquartered in the Eastern District of

                       Pennsylvania; and

                (h)    sold and accepted payment for generic drugs at collusive and

                       noncompetitive prices.

                                 TRADE AND COMMERCE

       12.      During the period covered by this Count, defendant TARO U.S.A. and Sandoz

sold substantial quantities of generic drugs affected by the conspiracy charged in this Count to

customers located in various states in the United States. In addition, payments from affected

customers, including at least one customer headquartered in the Eastern District of Pennsylvania,

that purchased drugs sold by defendant TARO U.S.A. and Sandoz traveled in interstate trade and

commerce.

       13.      During the period covered by this Count, the activities of defendant TARO U.S.A.

and its co-conspirators with respect to the sale of affected generic drugs were within the flow of,

and substantially affected, interstate trade and commerce.

       ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.




                                                 4
             Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 5 of 9




                                   COUNT TWO
                           CONSPIRACY TO RESTRAIN TRADE
                                    (15 U.S.C. § 1)

       The United States further charges that, at all times relevant to this Count:

       14.      The allegations in Paragraphs 1, 2, 8, and 9 of Count One are repeated, realleged,

and incorporated in Count Two as if fully set forth in this Count.

       15.      Company A, a corporation known to the United States, had its principal place of

business in Montgomery County, Pennsylvania, within the Eastern District of Pennsylvania.

Company A was engaged, directly or through related entities, in the manufacturing of generic

drugs, and the marketing and sale of generic drugs in the United States.

       16.      Cooperating witness 3 (“CW-3”), an individual known to the United States, was

employed at Company A, first as a pricing executive and later as a sales executive.

       17.      Defendant TARO U.S.A. and Company A were competitors in the marketing and

sale of generic drugs in the United States.

                              DESCRIPTION OF THE OFFENSE

       18.      From at least as early as May 2013 and continuing until at least December 2015,

the exact dates being unknown to the United States, in the Eastern District of Pennsylvania and

elsewhere, defendant

                         TARO PHARMACEUTICALS U.S.A., INC.

and its co-conspirators, including Aprahamian, Company A, and CW-3, knowingly entered into

and engaged in a conspiracy to suppress and eliminate competition by agreeing to allocate

customers and rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in the

United States. The conspiracy engaged in by defendant TARO U.S.A. and its co-conspirators




                                                  5
             Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 6 of 9




was a per se unlawful, and thus unreasonable, restraint of interstate trade and commerce in

violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

                                  MEANS AND METHODS

       19.      For the purpose of forming and carrying out the charged conspiracy, defendant

TARO U.S.A. and its co-conspirators did those things that they conspired to do, including,

among other things:

                (a)    discussed and agreed to increase prices for generic drugs;

                (b)    communicated about the timing of anticipated price increases;

                (c)    provided and received specific non-public prices in connection with

                       agreed-upon price increases;

                (d)    negotiated the amount of agreed-upon price increases;

                (e)    implemented price increases in accordance with the agreement reached;

                (f)    declined requests to submit bids and offers from customers in accordance

                       with the agreement reached; and

                (g)    sold and accepted payment for generic drugs at collusive and

                       noncompetitive prices.

                                 TRADE AND COMMERCE

       20.      During the period covered by this Count, defendant TARO U.S.A. and Company

A sold substantial quantities of generic drugs affected by the conspiracy charged in this Count to

customers located in various states in the United States. In addition, payments from affected

customers for drugs sold by defendant TARO U.S.A. and Company A traveled in interstate trade

and commerce.




                                                 6
             Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 7 of 9




       21.      During the period covered by this Count, the activities of defendant TARO U.S.A.

and its co-conspirators with respect to the sale of affected generic drugs were within the flow of,

and substantially affected, interstate trade and commerce.

       ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.




                                                 7
Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 8 of 9
Case 2:20-cr-00214-RBS Document 1 Filed 07/23/20 Page 9 of 9




                         Criminal No.
             UNITED STATES DISTRICT COURT

                       Eastern District of Pennsylvania

                                  Criminal Division


                THE UNITED STATES OF AMERICA
                                                     vs.

                  TARO PHARMACEUTICALS U.S.A., INC.

                                   INFORMATION

                               Counts
        15 U.S.C. § 1 (conspiracy to restrain trade - 2 counts)

                                           A true bill.

                    _____________________________________________________________________
                                           Foreman

         Filed in open court this _________________________________day,
               Of ________________________A.D. 20_____________
          __________________________________________________________________________________________
                                             Clerk

                               Bail, $___________________________
